DETAILED ACTION
Response to Arguments
The office agrees to held  double patenting rejection in abeyance.
The argument with regards to the amended limitation in claims 21, 31 and 40  is addressed in following office action.

Double Patenting
Double patenting rejection issued in previous office action is held  in abeyance until all other rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram (“Improving Urdu Recognition Using Character-Based Artistic Features of Nastalique Calligraphy”, January 2019,  cited from office action for parent application) in view of Thompson ( US Patent 5,825,923, cited from parent office action for parent application ).

Regarding claim 21,  Akram teaches a character separation system, the system comprising one or more processors ( Section I, OCR system) configured to: 
determine which of a plurality of characters in a digitized document image are associated with ligatures (Section II, Pg. 8497, ligature based recognition); 
generate a contour around each of the ligatures, wherein the contour includes a pixelated version of the ligature (Section II, Pg. 8497, ligature recognition system using shape context based features of contours of main body and diacritics), wherein pixels associated with glyphs of the ligature are darkened ( Figure 3, 7 and 8); 
determine, for each scanned column of the contour including one or more darkened pixels (Figure 5, horizontal sliding window), a height of a respective glyph associated with the one or more darkened pixels by scanning the column (Figure 5; Section II, Pg. 8498, A sliding window on text line image requires line height normalization); 
identify a pinch point for the ligature ( Section I, Pg. 8496, joiner sequence; Section III, Pg. 8499, joiner; Figure 7; Section III, joiner);
remove the glyph associated with the pinch point (Section III A, Pg. 8501, The non-joiner characters … do not join with any character); and 
separate the one or more characters associated with the ligature (Section III A, Pg. 8501, final and isolated shapes of character RASM are special cases of character core and joiner shapes).
Akram does not expressly teach wherein the scanning determines an imaginary vertical line so as to separate one or more characters composing the ligature, the imaginary vertical line based on a transition that defines a change in slope between columns comprising an end to a decreasing slope of pixels to a beginning of an increasing slope;
identify a pinch point for the ligature based on the imaginary vertical line;
However, Thompson teaches wherein the scanning determines an imaginary vertical line (RETURN VERTICAL TYPE in FIG 5A and 5C)so as to separate one or more characters composing the ligature (Col 1, line 35- 36, character recognition is effected), the imaginary vertical line based on a transition that defines a change in slope between columns(COMPUTE SLOPE in FIG 5A; FACTOR … SLOPE, FACTOR DELTA, DIFFERENCE in FIG 5C) comprising an end to a decreasing slope of pixels to a beginning of an increasing slope( Col 6 line 60 to Col 7 line 2, change in the vertical direction (zero slope));.
identify a pinch point for the ligature based on the imaginary vertical line( Col7, line  15-25, After all lines have been cataloged, a search is made for intersect points)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the intersect points of the Thompson for the joiner of Akram. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 22, Akram in view of Thompson t teaches the character separation system of claim 21, wherein the one or more processors are further configured to verify accuracy of the separated one or more characters (Akram, Table 7).

Regarding claim 23,Akram in view of Thompson teaches the character separation system of claim 21, wherein the one or more processors are further configured to detect the ligature based on evaluation of a dimension of the contour with respect to a threshold( Thompson, Col. 7, line 1-20, relevancy factor).

Regarding claim 24,Akram in view of Thompson t teaches the character separation system of claim 21, wherein the contour includes (i) a height of the ligature(Thompson, Fig. 3C) and (ii) a width of the ligature(Thompson, Fig. 3A; Akram, Figure 5; Section II, Pg.8498, A sliding window on text line image requires line height normalization).

Regarding claim 25,Akram in view of Thompson teaches the character separation system of claim 21, wherein the height of the respective glyph is determined based on a distance between a topmost darkened pixel and a bottommost darkened pixel of the column(Akram, (a) and (b) in Figure 7).

Regarding claim 26,Akram in view of Thompson  teaches the character separation system of claim 21, wherein the one or more processors are configured to generate separate contours by slicing the contour in a vertical direction at the identified pinch point ( Akram, Fig. 10).

Regarding claim 27,Akram in view of Thompson t teaches the character separation system of claim 21, wherein a plurality of imaginary vertical lines are configured to separate three or more characters composing the ligature(Akram, (a) and (b) in Figure 7).

Regarding claim 28,Akram in view of Thompson t teaches the character separation system of claim 21, wherein the one or more processors are configured to store the height of the glyph in a first scanned column based on a determination indicative of a change in height of the glyph from the first scanned column to a height of another glyph in a second scanned column(Akram, Section III C 2), The complete RASM stroke is traversed and the corresponding portion of the original image captured by window is used to extract the feature vector).

Regarding claim 29,Akram in view of Thompson t teaches the character separation system of claim 21, wherein the one or more processors are configured to prevent storage of the height of the glyph based on a determination indicative of zero change in a height of the glyph from a first scanned column to a height of another glyph in a second scanned column( AKram,  Traversal & Feature Computation in Figure 10).

Regarding claim 30, Akram in view of Thompson t teaches the character separation system of claim 21, wherein a first separated contour is associated with a first character composing the ligature and a second separated contour is associated with a second character composing the ligature( AKram,  Figure 9)
	Claims 31-39 recite the method in the system of claims 21-30 and are rejected for similar reasons.
	Claims 40 recites the method in the system of claim 21and is rejected for similar reasons.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661